Order entered 'September 17, 1968 denying plaintiff’s motion for summary judgment unanimously affirmed, with $50 costs and disbursements to defendant-respondent. The court notes, however, that the record discloses no reason why the suit herein — to recover the sum of $1,886.91—was not commenced in the ,Civil Court. The case is therefore remanded to Special Term for the purpose of transferring the action to the Civil Court unless plaintiff advances a proper reason for retaining jurisdiction in the Supreme Court. (Midtown Commercial Corp. v. Kelner, 29 A D 2d 349, 351; Trussell v. Strongo, 29 A D 2d 851; N. Y. Const., art. VI, § 19, subd. a). Concur—Capozzoli, J. P., Tilzer, MeGivern, Markewieh and Nunez, JJ.